Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 16, 2021

                                      No. 04-21-00412-CR

                                  EX PARTE Kevin OWENS,

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021-CR-1906
                        Honorable Stephanie R. Boyd, Judge Presiding


                                         ORDER
        At this time, the clerk’s and the reporter’s records have been submitted. Appellant now
has the opportunity to brief his issue. See TEX. R. APP. P. 31.1(b). In this accelerated appeal,
Appellant’s brief is due within twenty days of this order, on December 6, 2021. Appellee’s brief
will be due twenty days after Appellant’s brief has been filed. Appellant’s reply brief will be due
twenty days after Appellee’s brief is filed.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court